i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                              Nos. 04-10-00151-CR & 04-10-00152-CR

                                        Antonio MCDANIEL,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                          Trial Court Nos. 2008CR3699W & 2008CR3700W
                             Honorable Stephen Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Antonio McDaniel filed notices of appeal seeking to appeal from sentences imposed in the

underlying causes on August 1, 2008. The judgments were in accordance with McDaniel’s plea

bargain agreements, and the records do not contain trial court’s certifications showing McDaniel has

the right of appeal. Accordingly, the appeals are dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH